             Case 20-12737-KBO        Doc 11-1    Filed 11/02/20   Page 1 of 2




                                       Schedule 1
                               (Alphabetical List of Debtors)

                          Debtor Name                       Case No.             EIN
    1      Bala Cynwyd Associates, LP                                            8913
    2      Moorestown Mall LLC                                                   8051
    3      Pennsylvania Real Estate Investment Trust                             6339
    4      Plymouth Ground Associates LLC                                        N/A
    5      Plymouth Ground Associates, LP                                        N/A
    6      PR AEKI Plymouth LLC                                                  N/A
    7      PR AEKI Plymouth, LP                                                  N/A
    8      PR BVM LLC                                                            N/A
    9      PR Capital City Limited Partnership                                   7775
   10      PR Capital City LLC                                                   4283
   11      PR CC I LLC                                                           3669
   12      PR CC II LLC                                                          N/A
   13      PR CC Limited Partnership                                             4179
   14      PR Cherry Hill Office GP, LLC                                         N/A
   15      PR Cumberland Outparcel LLC                                           N/A
   16      PR Exton Limited Partnership                                          2620
   17      PR Exton LLC                                                          N/A
   18      PR Exton Outparcel GP, LLC                                            N/A
   19      PR Exton Outparcel Holdings, LP                                       N/A
   20      PR Exton Outparcel Limited Partnership                                N/A
   21      PR Exton Square Property L.P.                                         7997
   22      PR Fin Delaware LLC                                                   N/A
   23      PR Financing I LLC                                                    7844
   24      PR Financing II LLC                                                   N/A
   25      PR Financing Limited Partnership                                      4892
   26      PR Gainesville Limited Partnership                                    N/A
   27      PR Gainesville LLC                                                    N/A
   28      PR GV LLC                                                             N/A
   29      PR GV LP                                                              N/A
   30      PR Hyattsville LLC                                                    3110
   31      PR Jacksonville Limited Partnership                                   N/A
   32      PR Jacksonville LLC                                                   4726
   33      PR JK LLC                                                             N/A
   34      PR Magnolia LLC                                                       5017
   35      PR Monroe Old Trail Holdings, L.P.                                    N/A
   36      PR Monroe Old Trail Holdings, LLC                                     N/A
   37      PR Monroe Old Trail Limited Partnership                               N/A
   38      PR Monroe Old Trail, LLC                                              N/A
   39      PR Moorestown Anchor-L&T, LLC                                         N/A
   40      PR Moorestown Anchor-M LLC                                            N/A
   41      PR Moorestown Limited Partnership                                     7661


EAST\177021287
             Case 20-12737-KBO      Doc 11-1    Filed 11/02/20   Page 2 of 2




                          Debtor Name                     Case No.             EIN
   42      PR Moorestown LLC                                                   N/A
   43      PR Plymouth Anchor-M, L.P.                                          N/A
   44      PR Plymouth Anchor-M, LLC                                           N/A
   45      PR Plymouth Meeting Associates PC LP                                N/A
   46      PR Plymouth Meeting Limited Partnership                             8280
   47      PR Plymouth Meeting LLC                                             N/A
   48      PR PM PC Associates LLC                                             N/A
   49      PR PM PC Associates LP                                              N/A
   50      PR Prince George's Plaza LLC                                        6377
   51      PR Springfield Town Center LLC                                      9679
   52      PR Sunrise Outparcel 2, LLC                                         4373
   53      PR Swedes Square LLC                                                N/A
   54      PR TP LLC                                                           N/A
   55      PR TP LP                                                            N/A
   56      PR Valley Anchor-M Limited Partnership                              N/A
   57      PR Valley Anchor-M, LLC                                             N/A
   58      PR Valley Anchor-S, LLC                                             N/A
   59      PR Valley Limited Partnership                                       5123
   60      PR Valley LLC                                                       4705
   61      PR Valley Solar LLC                                                 N/A
   62      PR Valley View Anchor-M, LLC                                        N/A
   63      PR Valley View Anchor-M, LP                                         N/A
   64      PR Valley View OP-DSG/CEC, LLC                                      5063
   65      PR Woodland Anchor-S, LLC                                           N/A
   66      PREIT Associates, L.P.                                              5032
   67      PREIT-RUBIN OP, Inc.                                                4799
   68      PREIT-RUBIN, Inc.                                                   4920
   69      XGP LLC                                                             N/A




EAST\177021287                              2
